Citation Nr: 1221536	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. for compliance with its directives in a May 2010 Board Remand.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the January 2012 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to an increased rating on an extraschedular basis for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested, at worst, by hearing loss corresponding to auditory acuity Level I in the right ear, per Table VI of the VA schedule of ratings, and acuity Level II in the left ear, per Table VIA of the VA schedule of ratings.

2.  The Veteran's hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for hearing loss in a September 1969 rating decision.  When the Veteran filed his current claim in September 2007, a noncompensable evaluation was in place.

38 C.F.R. § 4.85, Diagnostic Code 6100 sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, 4000 cycles per second.

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 hertz (Hz), is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was afforded VA audiology examinations in November 2007 and June 2010 to assess the etiology and current nature and severity of his bilateral hearing loss.  On the audiological evaluation in November 2007, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
35
55
60
44
LEFT
40
50
65
65
55

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Puretone averages were 44 decibels in the right ear and 55 decibels in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a puretone average of 44 decibels and a speech recognition score of 100; therefore, the right ear receives a designation of I.  The left ear had a puretone average of 55 decibels and a speech recognition score of 100; therefore, the left ear receives a designation of I.  The point at which I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which does not reach a compensable level.  

On the audiology evaluation in June 2010, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
35
65
70
50
LEFT
40
60
70
70
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  Puretone averages were 50 decibels in the right ear and 60 decibels in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss, bilaterally.

Using the criteria under 38 C.F.R. § 4.85, the Veteran's hearing loss would not reach a compensable level.  The right ear had a puretone average of 50 decibels and a speech recognition score of 100; therefore, the right ear receives a designation of I.  The left ear had a puretone average of 60 decibels and a speech recognition score of 92; therefore, the left ear receives a designation of II.  The point at which I and II intersect on Table VII then reveals the disability level for the Veteran's hearing loss as noncompensable.

None of the audiometric test results (from both the November 2007 and June 2010 VA examinations) fell into one of the exceptional patterns of hearing loss stated in 38 C.F.R. § 4.86.  In short, the Veteran's bilateral hearing loss does not warrant a compensable rating under the schedular criteria.  Therefore, the appeal is denied to that extent.

The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period under the objective schedular criteria.  As such, to this extent, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board will address extraschedular consideration of the Veteran's bilateral hearing loss in the following Remand section.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In this case, the Veteran underwent a VA audiology examination in November 2007.  In May 2010, the Board remanded the matter to afford the Veteran another VA audiology examination to ascertain the current nature and severity of his bilateral hearing loss.  Pursuant to the Remand, a VA examination was conducted in June 2010.  The matter was again remanded to obtain an addendum opinion as the June 2010 examiner failed to include the functional effects caused by the Veteran's hearing loss.  An addendum opinion was provided in February 2012 by the VA examiner who conducted the June 2010 VA examination.  The opinions and non-objective evidence, to include the February 2012 addendum is discussed in the Remand section.  

Parenthetically, the Board must note that the fact that one part of a medical examination report may be inadequate (or arguably "insufficient") does not make the entire report "void", particularly dealing with objective audiometric test results, if that part of the examination report has actual validity (based on a review of the evidence).

Indeed, the Veteran was afforded VA examinations in November 2007 and June 2010.  The examination reports reflect that the examiners reviewed the Veteran's relevant medical history, conducted an appropriate evaluation of his hearing loss, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

As such, the RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to a compensable schedular evaluation for bilateral hearing loss is denied; to this extent only, the appeal is denied.


REMAND

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Martinak v. Nicholson, the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Indeed, the Court reasoned that although the schedular criteria for hearing loss ratings involve only a mechanical application of objective test results, whether an extraschedular rating is warranted is not determined exclusively by objective test results.  Martinak, supra.

In the June 2010 examination report, the examiner provided an opinion in its entirety, as follows:

An impairment such as a hearing loss does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.

Based on the above and the holding in Martinak, the Board again remanded the case in January 2012 to obtain an addendum opinion addressing the functional effects caused by the Veteran's hearing disability.  

The VA examiner who conducted the June 2010 audiology examination submitted the following in an addendum opinion, dated February 2012:

The veteran reported difficulty understanding words, especially against background noise or in a crowd of people.  He frequently asks others to repeat themselves or speak more clearly and loudly.  The veteran stated that he listens to the television at a volume that is uncomfortable or annoying for others.  He also stated his hearing loss can cause withdrawal from conversations and avoidance of some social situations.  The Veteran uses hearing aids bilaterally.

The Board notes that a layperson such as the Veteran is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is competent to report symptoms and their effect on his functioning because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Furthermore, the Board finds no indication that these statements are not credible.

As such, the Board finds that there are exceptional considerations which, with application of the reasonable doubt doctrine, render the schedular evaluation inadequate.  See 38 C.F.R. § 3.321(b)(1).  Although the findings of the VA audiology examinations correspond to a non-compensable rating, the Veteran's statements and the February 2012 VA examination report addendum reflect functional impairment due to hearing loss, specifically, social difficulty and withdrawal.  Accordingly, the Board finds that his hearing loss disability presents an "exceptional or unusual disability picture," that warrants referral for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the Director, Compensation and Pension Service, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for bilateral hearing loss in accordance with the provisions of §38 C.F.R. § 3.321(b).  The Director, Compensation and Pension Service, is requested to provide adequate reasons and bases for any decision.

2. Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


